Per Curiam.

Respondent was admitted to the Bar in 1933. He is charged with commingling funds of a client received by him in escrow, and later converting the same to his own use. The charges were established, by documentary evidencé and, while never admitted by respondent, the facts were not denied. After the institution of this proceeding respondent opened a special account in which the full amount of the escrow payment, $5,500, was deposited.
The facts reveal an unprofessional disregard of the care to be taken by a lawyer of funds entrusted to him in his capacity as a member of the.Bar., The protection of the public requires that some sanction- sufficient to discourage the respondent and impress the Bar .¡be administered. As the violation here was technical rather than venal, a short suspension, or possibly even censure, could be deemed sufficient to accomplish these ends. However, we are advised that this respondent has on three prior occasions been the object of disciplinary measures by petitioner, the Grievance Committee of the Association of the Bar. One of these resulted in a suspension of three months by this court. Neither admonishment nor a short suspension has proved efficacious in making clear to respondent that his professional responsibilities must be met with meticulous precision. We are forced to apply a more serious sanction.
Respondent is suspended from practice for a period of one year.
*375Markewich, J. P., Murphy, Steuer, Tilzer and Capozzoli, JJ., concur.
Respondent suspended as an attorney and counselor at law of the State of New York for a period of one year, effective June 14, 1974.